Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is noted that no translation for PCT/JP2017/045447 was provided and thus the Examiner cannot determine what portion of PCT/JP2017/045447 is repeated in this application and what information in this application is not found in PCT/JP2017/045447. Accordingly, this application is being treated as if the effective filing date is 17 June 2019. 
Information Disclosure Statement
	The office action from the Korean Patent Office, cited in the information discourse statement of 31 August 2020, and the office action from the Chinese Patent Office, cited in the information discourse statement of 19 February 2021, have both been considered with respect to the provided English translations. 
	The Chinese, Japanese and PCT patent documents cited in the information disclosure statements of 10 July 2019 and 19 February 2021 have all been considered with respect to the provided English abstracts and the formulas in the references. JP 2011-241160 and WO 2015/056779 cited in the information disclosure statements of 10 July 2019 have also been considered with respect to the discussion of these references given in the specification. 
	Applicants cited the Ziessel et al article in both the information disclosure statement of 10 July 2019 and the information disclosure statement of 19 February 2021. The citation in the information disclosure statement of 19 February 2021 has a line through it since it is a duplicate citation.
Specification
The disclosure is objected to because of the following informalities:
The specification teaches   “at least three of R11,…, or R15”. It is unclear if this means “at least three of R11 to R15” as taught in the claims or if “…” is referring to some combination of two of R12, R13 and R14. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 8-10 teach a compound where R13 is defined as a substitute represented by formula (Ar-1) and then teaches at least three of R11 to R15 are not hydrogen atoms. Dependent claims 2-5 and claims 6-7 which include all the limitations of claim 1 implicitly include this limitation. It is unclear if this means that at least three of  R11, R12, R14 and R15 are not hydrogen atoms or if it means at least two of R11, R12, R14 and R15 are not hydrogen groups.
11 and R15 are each an aryl group which may have a substitute and then teaches at least three of R11 to R15 are not hydrogen atoms.  It is unclear if this means that R12, R13 and R14 are not hydrogen atoms or if it means at least one of R12, R13, and R14 are not hydrogen groups.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/118830 and U.S. patent application publication 2019/0016953.
	U.S. patent application publication 2019/0016953 is the national stage application for WO 2017/118830 and thus is the English translation for WO 2017/118830.
	These reference teach a resin composition comprising a luminescent dye. The taught dye can have formula number 17, which falls within formula (1) of claims 1, 3 and 4. The resin can be several of those disclosed in applications specification (para. [0040] and thus the taught resin composition has the properties required for wavelength conversion. The reference teach the composition can be produced by extruding and mixture of the dye and a polymer, which is the process of claim 10. It also teaches that the taught dye containing resin can be mixing the dye with the precursors for the polymer and then curing, which is the well-known and conventional method for making dye containing the taught polyacrylate, methacrylate and light-curing resins. This is the process of claim 9. Finally, the reference teaches the dye can be mixed with a varnish or a resin containing ink which are solutions containing the dye and a resin, and then applying 
Allowable Subject Matter
Claims 2 and 11-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, over claim 1 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, over claim 1 set forth in this Office action and to include all of the limitations of the claim 1.
	There is no teaching or suggestion in the cited art of record of a resin composition, which can be used as a wavelength convertor, comprising compounds having the formula of claims 2 or of claim 5. Since the composition of claim 2 is not taught or suggested by the cited art of record and therefore allowable, the methods of making the composition set forth in claims 11-13 are also allowable. While U.S. patent application 2019/0185745 teaches the claimed luminescent compound, it teaches combining the compound with particles and the taught particles are not and cannot be used as a wavelength conversion composition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
4/5/21